Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, suggests, discloses, or renders obvious the image processing apparatus, camera, moveable body, and image processing method of the instant invention.
The instant invention is an image processing apparatus for a movable body such as a vehicle. An interface is  configured to acquire a surrounding image of a moveable body. A processor is configured to overlay a display indicating a course trajectory of a specific portion of the moveable body in a travel direction of the moveable body on the surrounding image at a position corresponding to a height of the specific portion from a road surface. The processor is configured to change the display indicating the course trajectory when an obstacle, included in the surrounding image and present in the travel direction of the moveable body, and the course trajectory of the specific portion are in contact. The processor is further configured to correct the display indicating the course trajectory based on a correction value that is calculated based on a change in a height of the road surface. 
	The closest prior art of record is Iida et al. (US 2002/0110262) (hereinafter Iida). As noted in prior actions and as disclosed by the reference as a whole, Iida discloses a display system for a vehicle. A plurality of cameras are mounted on the car and capture images of the vehicle's surroundings. The images are synthesized into an image showing the vehicle's environment and specifically a bird's eye view image and/or a rear panoramic image. The synthesized image is displayed to the driver with information superimposed ("overlaid") thereon. Specifically, locus lines are generated and superimposed on the synthesized image wherein the locus lines are determined based on the vehicle's travel direction and steering angle and represent the vehicle's trajectory in the travel direction of the vehicle. As can readily be seen in Fig.10, Iida discloses that a locus line of a bumper portion (702) can be one of the displayed locus lines wherein the locus line of the bumper is displayed at a position corresponding to the height of the bumper relative to the road surface. As disclosed by Iida, when an obstacle exists along the locus line of the bumper, the display is changed. Specifically, as can be seen in Fig.13, when the left bumper's locus line intersects with an obstacle, an emphasized display is generated. The bumper's locus line prior to colliding with the object remains but the region where the locus line intersects the object is changed in order to emphasize the predicted collision to the driver. 
	Therefore is apparent that Iida discloses displaying a trajectory indicating a part of the vehicle and changing the display trajectory when it is determined that the trajectory intersects an object, similar to the instant invention. However, Iida does not disclose the correction of the instant invention. The instant invention determines a correction value which is used to adjust the display position of the trajectory wherein the correction value is calculated based on a determined change in the height of the road surface [claim 1, ¶0061-¶0063]. Although Iida discloses determining the height of various vehicle portions relative to the ground in addition to the height of various obstacles with respect to the ground and the vehicle portions, Iida does not describe correcting a display trajectory based on a correction value determined from a change in height of the road surface. That is, the system of Iida appears to only discusses a condition where the road surface will be level as the vehicle traverses said road surface while the instant invention acknowledges that obstacles may be on portions of the road that are higher or lower than the self-vehicle (like the conditions shown in Fig.6 and Fig.8) wherein the trajectory of the vehicle portion is corrected on the display taking into account this change in road surface height. 
	Another notable prior art of record is Lin et al. (US 10,282,915) (hereinafter Lin). Lin discloses a vehicle device including a superimposition device that overlays virtual guiding indications on an image wherein the image is displayed to a user [Abstract]. Specifically, a virtual guiding indication is generated according to the route planning information and thus the virtual guiding indication may be a trajectory of the vehicle [column 6, lines 13-15]. Lin further discloses that variations in the height of the road may be such that the display position of the virtual guiding indication is corrected. Specifically, an updated transformation matrix used to generate a display image including the virtual guiding indication at the appropriate position, wherein the updated transformation matrix is determined based on a variation in the height of the road [column 8, line 28 through column 9 line 50, column 12, line 41 through column 13, line 20]. This updated transformation matrix is used to correct the display position of the virtual guiding indication such that it adapts based on the variation in height of the road surface. 
	Therefore Lin discloses the ability to correct a display position of a display item indicating vehicle trajectory by correcting an initial display position according to a change in the height of the road surface. However, the virtual guiding indication of Lin requires that it will always be located on the ground surface while the instant invention is such that the display trajectory represents a course trajectory "of a specific portion of the movable body" wherein the trajectory is displayed "at a position corresponding to a height of the specific portion from a road surface". Specifically, as noted by Lin and as can be seen in Fig.6 through Fig.8B, the virtual guiding indicator is not a trajectory of a specific vehicle part displayed at a position "corresponding to a height of the specific portion from a road surface" as required by claim 1. Rather, the virtual guiding indicator is route planning information that is overlaid on the road [column 6, lines 10-15]. Lin is actually directed to ensuring the display indicator does not "float", but rather appears attached to the ground during display [column 6, lines 34-36; "virtual guiding image can be a three-dimensional (3D) image, which is attached to the ground of the road according to the height variation", column 10, lines 24-34; "consider the road height information (altitude) so as to avoid the floating phenomenon generated when the overlay image is generated"]. This differs significantly from the instant invention and Iida, as using the transformation matrix like that of Lin in the system of Iida would result in the locus lines being inaccurately displayed on a road surface when they are supposed to be advantageously displayed above the road surface, as the whole purpose of the locus lines is to indicate that a vehicle portion existing above ground is going to collide with an above ground obstacle. Thus although Lin discloses using a transformation matrix with values therein that correct a trajectory display position, it is apparent that Lin fails to suggest or disclose correcting a display position of a trajectory indicator existing at a predetermined height above the vehicle such that the display position is corrected according to a correction value determined by a change in height of the road surface.  
	Furthermore, the prior art of record does not provide a suggestion or disclosure that these components of the instant invention in combination would have been obvious. Therefore, the differences between the subject matter sought to be patented in the present application and the prior art are such that the subject matter as a whole would not have been obvious at the time the invention was filed to a person having ordinary skill in the art to which said subject matter pertains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261. The examiner can normally be reached Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        April 23, 2022